DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to a preliminary amendment filed on 12/02/2021, wherein claims 1-8 are presented for examination, all of which have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “estimate a first requested communication quality for each of microflows that configure the microflow”.  The meaning of this limitation is unclear, therefore the claim is rendered indefinite.  For examination purposes, the limitation will be interpreted as “estimate a first requested communication quality for each of microflows that constitute the macroflow”.
Claims 2-6 are dependent from claim 1 and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claim 1.
Claims 2-4 and 6-7 recite “microflows that configure the macroflow”.  It is unclear how microflows can configure a macroflow, therefore the claims are rendered indefinite.  For examination purposes, the limitations will be interpreted as “microflows that constitute the macroflow”.
Claim 5 is dependent from claim 4 and therefore contains the same indefinite language.  As a result, it is rejected under the same rationale as claim 4.
Claim 8 incorporates the limitations of claim 7 by reference and therefore contains the same indefinite language.  As a result, it is rejected under the same rationale as claim 7.
Claim 2 recites “a corresponding microflow”.  It is unclear what the microflow corresponds to, therefore the claim is rendered indefinite.
Claim 5 recites “the total of the requested bands for the respective microflows the macroflow”.  The meaning of this limitation is unclear, therefore the claim is rendered indefinite.
Claim 6 recites “based on statics indicative of”.  The meaning of this limitation is unclear, therefore the claim is rendered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davari (US 2011/0096666).  
Regarding claim 1, Davari discloses a requested communication quality estimation device for estimating a requested communication quality for a macroflow that is a set of microflows (Davari, Fig. 1), the requested communication quality estimation device comprising: 
a memory (Davari, [0163]); 
processing circuitry electrically coupled to the memory, the processing circuitry being configured to (Davari, [0161]-[0163]): 
estimate a first requested communication quality for each of microflows that configure the microflow (Davari, [0038]-[0039]: allocating/estimating the microflows bandwidths (first requested communication qualities); [0059]: the bandwidth is an estimate since the actual rate of the microflows may be less than or greater than the allocated data rate), and 
estimate a second requested communication quality for the macroflow, based on estimated first requested communication qualities for the respective microflows (Davari, [0038]-[0039]: estimating the macroflow bandwidth (second requested communication quality) to be the sum of the microflows bandwidths (first requested communication qualities); [0063]: the bandwidth is an estimate since the actual rate of the macroflow may be less than or greater than the allocated data rate).
Regarding claim 2, Davari discloses wherein the processing circuitry is configured to estimate the first requested communication quality for each of the microflows that configure the macroflow, based on a third requested communication quality for a corresponding microflow among the microflows, the third requested communication quality being preliminarily stored in the memory (Davari, [0003]-[0004], [0027]: flows are managed based on bandwidth allocation policies (i.e. requested communication qualities stored in memory); [0038]: e.g. each microflow is allocated a bandwidth (first requested communication quality) of 50Mbps; therefore the bandwidth allocation policy specifies the same bandwidth (third requested communication quality) for each microflow).
Regarding claim 3, Davari discloses wherein the processing circuitry is configured to: 
identify a service of a communication destination for each of the microflows that configure the macroflow (Davari, [0028]: identifying individual traffic services for each microflow), and 
estimate the first requested communication quality for each of the microflows based on a third requested communication quality for a corresponding service, the third requested communication quality being preliminarily stored in the memory (Davari, [0003]-[0004]; Fig.1 & [0027]: the bandwidths (first requested communication qualities) for traffic services are allocated based on bandwidth allocation policies (i.e. third communication policies stored in memory)).
Regarding claim 7, Davari discloses a requested communication quality estimation method executed by a device that estimates a requested communication quality for a macroflow that is a set of microflows (Davari, Fig. 1), the requested communication quality estimation method comprising: 
estimating a first requested communication quality for each of microflows that configure the macroflow (Davari, [0038]-[0039]: allocating/estimating the microflows bandwidths (first requested communication qualities); [0059]: the bandwidth is an estimate since the actual rate of the microflows may be less than or greater than the allocated data rate); and 
estimating a second requested communication quality for the macroflow, based on estimated first requested communication qualities for the respective microflows (Davari, [0038]-[0039]: estimating the macroflow bandwidth (second requested communication quality) to be the sum of the microflows bandwidths (first requested communication qualities); [0063]: the bandwidth is an estimate since the actual rate of the macroflow may be less than or greater than the allocated data rate).
Regarding claim 8, the limitations have been addressed in the rejection of claim 7, and furthermore, Davari discloses a non-transitory computer readable medium storing program that causes a computer to execute (Davari, [0161]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davari in view of Caputo, II et al. (US 9,088,508), hereinafter Caputo.
Regarding claim 4, Davari discloses wherein each of the first requested communication quality and the second requested communication quality relates to a requested band (Davari, [0038]-[0039]: bandwidth), and 
the processing circuitry is configured to estimate a requested band for the macroflow, based on a total of the requested bands for the respective microflows that configure the macroflow (Davari, [0038]-[0039]).
Davari does not explicitly disclose a requested delay.
However, Caputo discloses communication quality relates to a requested band and a requested delay (Caputo, col 5, ln 56-64: performance level defined in an application performance database dictates the bandwidth (band) and latency (delay) for a flow (macroflow) or microflow).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davari and Caputo before him or her before the effective filing date of the claimed invention, to modify a method for allocating bandwidths to microflows and a macroflow based on bandwidth allocation policies in order to monitor compliance with defined bandwidths as taught by Davari, to include defining latencies for the microflows and the macroflow as taught by Caputo.  The motivation for doing so would have been to improve performance by monitoring additional parameters that can impact the performance of the flows.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davari in view Caputo, further in view of Ginsberg et al. (US 2009/0310491), hereinafter Ginsberg.
Regarding claim 6, Davari discloses wherein each of the first requested communication quality and the second requested communication quality relates to a requested band (Davari, [0038]-[0039]: bandwidth), 
Davari does not explicitly disclose a requested delay, and the processing circuitry is configured to estimate a requested delay for the macroflow, based on statics indicative of requested delays for the respective microflows that configure the macroflow.
However, Caputo discloses communication quality relates to a requested band and a requested delay (Caputo, col 5, ln 56-64: performance level defined in an application performance database dictates the bandwidth (band) and latency (delay) for a flow (macroflow) or microflow).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davari and Caputo before him or her before the effective filing date of the claimed invention, to modify a method for allocating bandwidths to microflows and a macroflow based on bandwidth allocation policies in order to monitor compliance with defined bandwidths as taught by Davari, to include defining latencies for the microflows and the macroflow as taught by Caputo.  The motivation for doing so would have been to improve performance by monitoring additional parameters that can impact the performance of the flows.
Furthermore, the combination of Davari and Caputo does not explicitly disclose the processing circuitry is configured to estimate a requested delay for the macroflow, based on statics indicative of requested delays for the respective microflows that configure the macroflow.
However, Ginsberg discloses the processing circuitry is configured to estimate a requested delay for the macroflow, based on statics indicative of requested delays for the respective microflows that configure the macroflow (Ginsberg [0050]: determining a single maximum latency value for an aggregated flow (macroflow) based on the weighted average of the average latencies of a plurality of flows (microflows)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davari, Caputo and Ginsberg before him or her before the effective filing date of the claimed invention, to modify a method for defining bandwidths and latencies to microflows and a macroflow based on policies in order to monitor compliance as taught by Davari and Caputo, to include determining the latency for a macroflow based on latencies of the microflows as taught by Ginsberg.  The motivation for doing so would have been to facilitate improving the performance of the flows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Primary Examiner, Art Unit 2458